J. S76019/16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


COMMONWEALTH OF PENNSYLVANIA                 :     IN THE SUPERIOR COURT OF
                                             :          PENNSYLVANIA
                                             :
                    v.                       :
                                             :
QUDRE MCMILLAN,                              :
                                             :
                          APPELLANT          :
                                             :     No. 2490 EDA 2015

              Appeal from the Judgment of Sentence July 13, 2015
                 In the Court of Common Pleas of Bucks County
              Criminal Division at No(s): CP-09-CR-0005532-2014

BEFORE: STABILE, J., DUBOW, J., and STEVENS, P.J.E. *

MEMORANDUM BY DUBOW, J.:                           FILED NOVEMBER 23, 2016

        Appellant, Qudre McMillan, appeals from the Judgment of Sentence

entered by the Bucks County Court of Common Pleas on July 13, 2015.

After careful review, we affirm.

        The facts, as established at trial and set forth by the trial court, are as

follows:

           The [v]ictim in this matter is a twenty-year-old resident of
           Philadelphia and mother of two children. In August of
           2014, the victim, a former home health aide, had begun to
           engage in prostitution, advertising her services as an
           “escort” on an internet website called “Backpage.”

           On August 8, 2014, at approximately 3:00 a.m., the victim
           received a telephone call from a man identifying himself as
           “Kareem,” later identified as[, co-defendant,] twenty-one-


*
    Former Justice specially assigned to the Superior Court.
J. S76019/16


       year-old Kareem Evans [(“Evans”)]. The victim agreed to
       meet Evans at 213 Market Street in Bristol Borough, Bucks
       County.    Lorenzo Broggi[] drove the victim to the
       prearranged location where she met Evans. Evans then
       led her on foot to another location, an unoccupied
       residence located on Cedar Street in Bristol Borough. After
       entering an unfurnished backroom of that building, the
       victim plugged the charger for her cellphone into a wall
       outlet.

       The victim, already concerned about the change of
       location, became frightened when she heard someone
       jiggling the handle of the front door. When Evans left the
       backroom and headed for the front door, the victim
       immediately used her cell phone to call Mr. Broggi, her
       driver. When Evans returned, he attempted to take the
       phone from the victim but she was able to temporarily
       regain control of it. The victim then attempted to leave
       the building.    When she began to do so, she was
       unexpectedly confronted by a second man, later identified
       as [Appellant]. [Appellant] was armed with a shotgun. He
       pointed it at her and told her not to move. Raising both
       hands, the victim told [Appellant] that he could take the
       ten dollars in her pocket and her phone. [Appellant]
       continued to approach the victim, forcing her to retreat
       into the backroom.

       Once the victim was again in the backroom, Evans
       physically restrained her from behind and placed his hand
       over her mouth and nose to prevent her from breathing.
       Fearful for her life, she begged him not to kill her,
       repeatedly telling him, “I have kids.” As she struggled
       with Evans, she heard a car horn sounding. Evans told her
       “not to f—ing scream” and he would let her live. She
       complied, and he released her. The victim sat in the
       corner crying as [Appellant] and Evans attempted to
       access the phone to see if she had called anyone. When
       asked if she had made a call, she told them she had not.

       Evans then “dismissed” [Appellant] from the room and
       proceeded to orally and vaginally rape the victim,
       threatening to “punch her in her f—ing head” and kill her if
       she did not do what she was told. Evans ejaculated inside
       her. As Evans sexually assaulted the victim, [Appellant]


                                  -2-
J. S76019/16


       occasionally watched from his position in the hallway.
       When Evans then left the room, [Appellant] entered. The
       victim continued to cry as [Appellant] vaginally raped her.
       He ejaculated on her buttocks. [Appellant] then left the
       room. While the victim waited for her attackers to return,
       she heard a door shut. When neither attacker returned
       after two minutes, the victim fled the building.

       Shortly after dropping the victim off at the Market Street
       address where Evans was waiting, Mr. Broggi received a
       call from the victim. When he answered, the victim did not
       speak to him.        Mr. Broggi heard a scuffle in the
       background. As he listened, he heard a male voice. Mr.
       Broggi testified that he heard the victim crying and yelling.
       He specifically heard her say that she did not have any
       money with her. He also heard her tell someone to leave
       her alone, and not to hurt her. The phone call abruptly
       ended. Realizing that the victim was in trouble, Mr. Broggi
       returned to Market Street in an attempt to locate the
       victim. He circled the area sounding the horn of his
       vehicle. Mr. Broggi’s efforts to locate the victim were
       unsuccessful.

       At approximately 4:30 a.m., Arthur Carter and his son
       were driving on Market Street approaching Cedar Street
       when the victim ran out from Cedar Street and ran in front
       of his van. When Mr. Carter lowered his window to speak
       to her, she told him that she had been raped and that she
       needed help. Mr. Carter testified that the victim was
       hysterical, that she was crying, and that her hair looked
       “like somebody had been dragging her around.”          Her
       clothes were askew and her underwear was pulled out of
       her pants. Mr. Carter called 911 and remained with her
       until assistance arrived. The victim was then transported
       from the scene to Abington Memorial Hospital for a Sexual
       Assault Examination. During that examination, vaginal
       and rectal swabs were obtained.

       A search warrant was obtained for the Cedar Street
       address. During the search, the cell phone charger to the
       victim’s telephone was found on the floor of the back room
       of the residence. Police contacted the victim’s cell phone
       carrier who informed them that the victim’s cell phone was
       located at the intersection of Headley Street and Pine


                                   -3-
J. S76019/16


         Street in Bristol Borough, with an uncertainty of thirty-five
         meters. Evans was staying at 801 Pine Street which is
         located at the intersection of Headley and Pine Streets.
         That residence is approximately six blocks away from
         Cedar Street where the assaults occurred.

         On August 9, 2014, police observed [Appellant] in the area
         of Cedar Street. On that same date, police executed a
         search warrant of 801 Pine Street. When police arrived,
         Evans was present. While detectives were executing the
         search warrant, [Appellant] arrived at the residence. The
         victim’s cell phone was found concealed beneath a seat
         cushion of a sofa inside the residence. Kalesha Cruz,
         Evans’s fiancée, told police and later testified that she
         observed [Appellant] give Evans the cell phone on Friday,
         August 8, 2014.

         A photo array, which included an image of Evans as
         Photograph Number 2, was displayed to the victim. The
         victim almost immediately pointed to Photograph Number
         2, gasped, said, “That’s him. That’s the man who raped
         me,” and began to cry.

         The vaginal and rectal swabs of the victim were submitted
         to the Pennsylvania State Police Bureau of Forensic
         Services for serological and DNA analysis. The items were
         determined to contain spermatozoa and the DNA of
         [Appellant] and Evans.

Trial Ct. Op., 11/13/15, at 2-5 (citations omitted).

      On December 23, 2014, the Commonwealth filed a Motion to

Consolidate Appellant’s trial with that of Kareem Evans (“Evans”). 1 The trial

court held a hearing on the Motion on January 27, 2015. Neither Appellant’s




1
  That same day, the Commonwealth also filed a Motion to Consolidate for
trial the charges pending against Evans. The Commonwealth withdrew that
Motion, and tried those charges against Evans separately.



                                     -4-
J. S76019/16


counsel nor counsel for Evans opposed the Motion to Consolidate. The trial

court, therefore, ordered the cases consolidated.

     Prior to trial, on February 27, 2015, the Commonwealth filed a written

motion seeking to admit evidence of co-defendant Evans’ acts of witness

intimidation for the purposes of demonstrating consciousness of guilt. After

an offer of proof, the trial court granted the motion over the objections of

counsel for Appellant and Evans.

     On March 9, 2015, Appellant and Evans’ three-day joint jury trial

began.   The Commonwealth presented the testimony of ten witnesses,

including the victim.   The court ordered all non-police and non-expert

witnesses sequestered from the courtroom during witness testimony.

Relevant to this appeal, during the victim’s cross-examination by Appellant’s

counsel, the victim became distraught and asked to leave the witness stand.

The court recessed for 15 minutes, after which, over Appellant’s counsel’s

objection, the court permitted the victim to retake the stand and Appellant’s

counsel to continue with cross-examination.

     On March 13, 2015, the jury convicted Appellant of Rape by Threat of

Forcible Compulsion, Robbery by Threat of Serious Bodily Injury, Robbery by

Force, Terroristic Threats, Theft by Unlawful Taking, Criminal Conspiracy to




                                    -5-
J. S76019/16


Commit Robbery by Threat of Serious Bodily Injury, and Criminal Conspiracy

to Commit Theft.2, 3

      The court deferred sentencing for Appellant to undergo an evaluation

by the Sexual Offender Assessment Board pursuant to 42 Pa.C.S. § 9799.24.

Based upon the findings of the Board, and with the agreement of the parties,

the court found Appellant to be a Sexually Violent Predator.

      On July 13, 2015, the court sentenced Appellant to an aggregate

sentence of 20-40 years’ incarceration, comprised of one term of 10-20

years’ incarceration on the conviction for Rape by Threat of Forcible

Compulsion, and two terms of 5-10 years’ incarceration on the convictions

for Robbery by Threat of Serious Bodily Injury, and Criminal Conspiracy to

Commit Robbery by Threat of Serious Bodily Injury, all first-degree felonies.

2
  18 Pa.C.S. § 3121(a)(2); 18 Pa.C.S. § 3701(a)(1)(ii); 18 Pa.C.S. §
3701(a)(1)(v); 18 Pa.C.S. § 2706(a)(1); 18 Pa.C.S. § 3921(a); and 18
Pa.C.S. § 903(c), respectively.
3
  The jury also convicted Evans of Rape by Threat of Forcible Compulsion,
Involuntary Deviate Sexual Intercourse by Threat of Forcible Compulsion,
Robbery by Threat of Serious Bodily Injury, Robbery by Force, Terroristic
Threats, Theft by Unlawful Taking, Criminal Conspiracy to Commit Robbery
by Threat of Serious Bodily Injury, and Criminal Conspiracy to Commit Theft.
The court sentenced Evans to an aggregate sentence of 40-80 years’
incarceration. Evans’ appeal from his Judgment of Sentence is pending
before this Court. See Commonwealth v. Evans, No. 2475 EDA 2015.

       A separate jury convicted Evans of Criminal Solicitation (Witness
Solicitation). 18 Pa.C.S. § 902(a). The court sentenced Evans to 3 ½ to 10
years’ incarceration, to be served consecutively to the sentence Evans
challenges in his appeal at No. 2475 EDA 2015. Evans’ appeal from his
Judgment of Sentence for Criminal Solicitation (Witness Intimidation) is
pending before this Court. See Commonwealth v. Evans, 383 EDA 2016.



                                    -6-
J. S76019/16


The court ordered Appellant to serve his sentences consecutively, but

imposed no further penalty on the other convictions.

      Appellant did not file a Post-Sentence Motion.     On August 10, 2015,

Appellant filed a timely Notice of Appeal. Both Appellant and the trial court

complied with Pa.R.A.P. 1925.

      Appellant raises the following two issues for our review:

         1. Did the lower court err, during this joint trial, in
         allowing the Commonwealth to introduce evidence against
         the co-defendant alone, that he (Kareem Evans)
         attempted to persuade the complaining witness not to
         testify, notwithstanding the Court’s limiting instruction that
         the evidence could only be considered against Kareem
         Evans and not Appellant?

         2. Did the trial judge err in permitting the complainant to
         resume her testimony after she left the courtroom without
         permission during cross-examination, and spoke with
         members of the district attorney’s office and one of the
         prosecuting police officers, in violation of the sequestration
         order?

Appellant’s Brief at 4.

      In his first issue, Appellant claims that the trial court erred in

admitting evidence, pertaining to Evans only, of Evans’s acts of witness

intimidation and Evans’ plan to induce the victim not to testify. 4 Appellant’s


4
   Appellant also argues in his brief that the Commonwealth violated his
constitutional rights by failing to give him adequate notice, pursuant to
Pa.R.Crim.P 582, of the Commonwealth’s intent to consolidate his trial with
that of Evans. Id. at 18-19. Our review of the record indicates that
Appellant did not raise this issue before the trial court. Accordingly, we find
it waived. See Pa.R.A.P. 302(a) (“Issues not raised in the lower court are
waived and cannot be raised for the first time on appeal”).



                                     -7-
J. S76019/16


Brief at 14. The challenged evidence, admitted upon the Commonwealth’s

Motion as proof of Evans’ consciousness of guilt, consisted of redacted

portions of five prison telephone calls between Evans and his fiancée

Kaleshia Cruz (“Cruz”), and a letter that Evans wrote to Cruz, which

demonstrated that Evans and Cruz planned to pay the victim not to testify at

trial. The court also permitted Cruz to testify.

      In   support   of   this   claim,   Appellant   first   argues   that   the

Commonwealth’s failure to give him notice of its Motion to Admit Other

Crimes, Wrongs or Acts prior to the date of trial prejudiced him. Id. at 19.

Appellant claims that, had he known that the court would permit the

admission of the Commonwealth’s evidence of Evans’ acts of witness

intimidation to show Evans’ consciousness of guilt, “he may have wanted . .

. to seek a severance.    [However, i]t was too late at that point, as both

cases were attached for trial.” Id. Our review of the record, including the

transcript of the argument on the Commonwealth’s Motion, indicates that

Appellant never raised the issue of lack of notice of the Motion before the

trial court. Accordingly, we find this issue waived.5 See Pa.R.A.P. 302(a).

      Next, Appellant argues that the admission of this evidence to show

Evans’ consciousness of guilt prejudiced Appellant.      Id. at 19.    He argues


5
  Moreover, even if Appellant had preserved this issue, it would lack merit,
as the Commonwealth served Appellant’s counsel with this Motion on
February 27, 2015. See Commonwealth’s Motion to Admit Other Crimes,
Wrongs or Acts, Proof of Service, 2/27/15.



                                      -8-
J. S76019/16


that he “was forced to proceed to trial with a co-defendant who attempted to

intimidate a witness,” and implies that the jury was incapable of separating

Evans’s conduct from his conduct. Id. Appellant argues that the allegation

that Evans attempted to intimidate a witness was the “most serious

allegation against Kareem Evans” and that exposing the jury to evidence of

this conduct deprived Appellant of a fair trial. Id. at 19, 23.           He claims

that the danger of unfair prejudice and jury confusion outweighed the

probative value of the witness intimidation evidence. Id. at 22.

      Initially, we note that,

           [t]he standard of review employed when faced with a
           challenge to the trial court's decision as to whether or not
           to admit evidence is well settled. Questions concerning
           the admissibility of evidence lie within the sound discretion
           of the trial court, and a reviewing court will not reverse the
           trial court's decision absent a clear abuse of discretion.
           Abuse of discretion is not merely an error of judgment, but
           rather where the judgment is manifestly unreasonable or
           where the law is not applied or where the record shows
           that the action is a result of partiality, prejudice, bias or ill
           will.

Commonwealth v. Young, 989 A.2d 920, 924 (Pa. Super. 2010) (internal

citations omitted).

      It is well-settled that “any attempt by a defendant to interfere with a

witness’s testimony is admissible to show a defendant’s consciousness of

guilt.” Commonwealth v. Rega, 933 A.2d 997, 1009 (Pa. 2007).

      In the instant matter, the trial court explained its evidentiary ruling as

follows:



                                         -9-
J. S76019/16


         The evidence admitted at trial established that following
         his arrest, Evans and his fiancée, Kalesha Cruz, entered
         into a conspiracy to identify and locate the victim and then
         to offer her money in an effort to persuade her not to
         appear and/or testify in court. This [c]ourt permitted the
         Commonwealth to introduce a letter written by Evans
         shortly after his arrest, recorded prison calls between
         Evans and Cruz and Cruz’s in-court testimony as evidence
         of consciousness of guilt.

         In the letter Evans wrote:

            I was wrong. We were supposed to rob her, that’s it.
            But things got out of hand. She a girl from Back
            Page prostituting for money. If you can get in touch
            with her and offer her money, I’m sure she won’t
            show up.       You just need to get the correct
            information . . . .

         In a recorded call that occurred on August 14, 2014, Cruz
         advised Evans, “No luck yet. I’m searching. I sent your
         brother the information, so hopefully he’s been searching.”
         Cruz testified that she was explaining the status of her
         efforts to find the victim. In a recorded call that occurred
         on August 30, 2014, Cruz told Evans that she had to think
         of what to say. At trial, Cruz testified that she was
         referring to what she should say when she talked to the
         victim. During the August 30th conversation, Evans told
         Cruz that, if she talks to the victim, she should mention
         the money first. In a recorded call that occurred on August
         31, 2014, Cruz told Evans that she called “the number.”
         At trial, Cruz testified that this comment referred to the
         fact that she had called the telephone number for
         “Backpage,” the website Evans and [Appellant] used to
         contact the victim. Cruz also told Evans that she would try
         to speak with the victim when the victim appeared to
         testify at an upcoming court date.

         . . . Evidence concerning Evans’ attempt to offer the victim
         a bribe not to testify was therefore admissible against
         Evans.

Trial Ct. Op. at 5-6 (citations omitted).



                                      - 10 -
J. S76019/16


      We agree with the trial court that it properly admitted this evidence for

the purposes of establishing Evans’ consciousness of guilt.     However, our

inquiry does not end here, as we must determine whether its probative

value as to Evans’ consciousness of guilt was outweighed by any prejudice to

Appellant.

      Our Supreme Court addressed the admission of witness intimidation

evidence at trial against only one of two co-defendants in Commonwealth

v. Patterson, 546 A.2d 596 (Pa. 1988), in the context of joinder and

severance.   In that case, the Commonwealth charged both co-defendants

with rape, robbery, burglary, aggravated assault, and conspiracy arising

from the same incident and involving the same evidence. Id. at 597. Only

one co-defendant was charged with witness intimidation.       Id.   On appeal,

our Supreme Court held that severance of the trials was not required,

finding that the defendant suffered no prejudice.      The Patterson Court

affirmed the rationale of the trial court, which concluded that the “evidence

pertaining to the intimidation charge unmistakably and unequivocally

pointed to the co-defendant only.” Id. at 601. The Patterson Court also

agreed with the trial court’s conclusion that a “cautionary instruction[] could

adequately dispel any prejudicial effect on [a defendant] from the

introduction of evidence on intimidation relating to his co-defendant.”    Id.

When considering the balance a court must strike between probative value

and prejudicial effect of evidence admitted against only one co-defendant,



                                    - 11 -
J. S76019/16


the Patterson court noted that “[w]e cannot say that the possible

prejudicial effect of the testimony on intimidation is more harmful than the

prejudicial effect that we habitually tolerate in joint trials where evidence is

introduced against only one of the defendants.” Id.

      Applying the holding in Patterson to the instant matter, the trial court

opined as follows:

         As in Patterson, the defendants in the instant case were
         charged with identical rape and robbery offenses. The
         evidence of witness intimidation against one defendant
         arose directly out of the rape and robbery charges and
         clearly related only to Evans. The evidence was, therefore,
         capable of separation by the jury and there was no danger
         of confusion.       As in Patterson, appropriate and
         unambiguous limiting instructions were given. Prior to the
         admission of the evidence, this [c]ourt instructed the jury:

            Ladies and gentlemen, there are two separate
            defendants being tried here.   Both of them are
            charged with the same criminal offenses, but they
            are two separate cases and they must be decided
            individually.

            In this particular case the Commonwealth is now
            about to introduce evidence regarding conduct by
            one of the defendants, Kareem Evans. This evidence
            is being admitted against him and only him. This is
            not evidence that is in any way connected, and you
            may not consider this evidence as against
            [Appellant].

         Prior to the presentation of the telephone calls between
         Evans and Cruz, this [c]ourt instructed the jury:

            Again, let me remind the jury.        These will be
            telephone calls that are alleged by this witness and
            by the Commonwealth to be telephone calls between
            Mr. Evans and his fiancée. This testimony is being
            offered solely against Mr. Evans.      You may not


                                     - 12 -
J. S76019/16


          consider any statements made in this telephone call
          against his co-defendant . . . . You may consider
          only the conversation that has not been redacted
          and only consider that evidence against Kareem
          Evans.

       During the testimony of Cruz, this [c]ourt instructed the
       jury:

          Ladies and gentlemen, I want to be clear. As I said,
          you may only consider the statements made by Mr.
          Evans against Mr. Evans.        Any conversations
          between Mr. Evans and this witness may only be
          considered against him.

       During final instructions, this [c]ourt reiterated to the jury
       that they could not consider any evidence of the alleged
       witness intimidation against [Appellant]:

          There was another piece of evidence that was only
          admissible    against    one    defendant.        The
          Commonwealth introduced evidence – and if you
          believe the evidence, it is for you to determine
          whether you do or not and for you to determine what
          the weight will be.        The Commonwealth has
          introduced evidence that Mr. Evans contacted and
          was in contact with his fiancée, and that Miss Cruz –
          Miss Cruz testified.

          And you heard telephone calls that – between Mr.
          Evans and Miss Cruz, and you also saw a letter that
          was written by or alleged to be written by Mr. Evans
          to Miss Cruz. All of that evidence was admitted by
          the Commonwealth to establish that Mr. Evans
          engaged in conduct and conspired by his fiancée to
          interfere in this prosecution, to pay off a witness so
          that the witness would not appear in court and
          testify.

          The Commonwealth has argued – and this evidence
          is admissible, if you believe it. If you find it to be
          true – and the Commonwealth introduced that
          testimony and it is admissible to show that evidence
          was – he was conscious of his own guilt and amounts


                                   - 13 -
J. S76019/16


             basically to what destruction of evidence by having a
             witness who had critical information not to appear in
             court.

             That evidence is admissible solely – assuming you
             believe it, it would be admissible against Mr. Evans
             and only Mr. Evans. You may not use – any attempt
             that you find to obstruct justice in this case, you may
             not use it – you may use it against Mr. Evans, but
             you may not use it against [Appellant].

             There was no evidence that [Appellant] was involved
             in that transaction or those conversations or the
             decision of Miss Cruz and Mr. Evans to contact or
             attempt to contact the victim in this case.

             So in terms of that, it is only admissible against one
             defendant.

Trial Ct. Op. at 7-9 (citations omitted).

       Our review of the notes of testimony indicates that the trial court gave

the jury “unambiguous limiting instructions” directing them to consider the

witness intimidation evidence only against Evans, and not against Appellant.

Id. at 7.   Because a “jury is presumed to have followed the trial court’s

instructions[,]”6 we agree with the trial court that the evidence was “capable

of separation by the jury and there was no danger of confusion.”           Id.

Accordingly, we conclude that Appellant was not prejudiced by the admission

of the challenged evidence, and Appellant’s first claim of error fails.

       In his second issue, Appellant claims the trial court improperly

permitted the victim to continue to testify after returning to the witness


6
    Commonwealth v. Burno, 94 A.3d 956, 977 (Pa. 2014).



                                     - 14 -
J. S76019/16


stand.   Appellant’s Brief at 27.     He avers that the trial court did not

adequately inquire into the contents of the conversations in which the victim

participated during the court’s recess in order to ascertain whether victim

violated the court’s sequestration order. Id.

      A trial court may sequester witnesses in order to “prevent a witness

from shaping his [or her] testimony with evidence presented by other

witnesses.”    Commonwealth v. Henry, 706 A.2d 313, 320 (Pa. 1997)

(citation omitted).   Whether there has been a violation of a sequestration

order is a question of fact for the trial court. Commonwealth v. Marinelli,

690 A.2d 203, 219 (Pa. 1997). This Court will not overturn the decision of

the trial court where it is “supported by sufficient credible evidence.” Id.

      With respect to Appellant’s claim, the trial court opined as follows:

         In the instant case, after the victim left the witness stand,
         this [c]ourt took a fifteen minute recess. Prior to allowing
         the witness to continue her testimony, this [c]ourt allowed
         counsel to question the victim as to whether she discussed
         her testimony while outside the courtroom. The victim
         testified that she did not. This [c]ourt also identified the
         individuals who spoke with the victim and asked each
         person individually if the content of the victim’s testimony
         was discussed. Each person represented to this [c]ourt
         that her testimony was not discussed. Moreover, counsel
         for the [d]efendants conceded that they had no basis [to]
         contradict the representations made to this [c]ourt. This
         [c]ourt therefore properly found that no violation of the
         sequestration order occurred.

Trial Ct. Op. at 9-10 (citations omitted).

      Our review of the evidence of record, including the trial transcript,

confirms the trial court’s conclusion that no violation of the court’s


                                     - 15 -
J. S76019/16


sequestration order occurred.      The victim left the witness stand abruptly

during her cross-examination, during which time the court recessed.         The

victim then returned to the courtroom. The victim testified, and the parties

who spoke to the victim during the court’s recess reported, that they did not

discuss the victim’s testimony. N.T., 3/10/14 (morning), at 126-27, 141-42.

Furthermore, neither counsel for Appellant nor counsel for Evans reported to

the court that they had any reason to believe that the victim discussed the

content of her testimony during the recess. Id. at 124-26.

      Moreover, permitting the victim to continue her testimony after the

recess did not undermine the purpose of sequestration—preventing a

witness from molding her testimony based upon testimony given by a

previous witness.     The victim in this case was not present during the

testimony of any other witnesses and therefore, even after removing herself

from the witness stand during her testimony, could not have shaped her

testimony in accordance with testimony previously taken from other

witnesses.   For these reasons, we conclude there was sufficient credible

evidence for the trial court to find that no sequestration violation took place.

Accordingly, Appellant is not entitled to relief on this issue.

      Judgment of Sentence affirmed.




                                      - 16 -
J. S76019/16



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/23/2016




                          - 17 -